Title: To Thomas Jefferson from Robert Purviance, 28 February 1804
From: Purviance, Robert
To: Jefferson, Thomas


               
                  Sir, 
                  Collrs. OfficeBaltimore Feby 28 1804
               
               I herewith transmit a Letter receivd this day from Samuel Coleman Master of the Schooner Fame of Nantucket, accompanied with a small Bundle, which he receivd from the Captain of one of their Ships that had lately arrived from the South Seas.
               I have the honor to be Sir, Most respectfully Your Obed. Servant
               
                  R Purviance 
               
            